* * * * * * *
The following stipulation of facts was entered into by and between the respective attorneys:
“It is stipulated and agreed on April 23d, 1928, one Gustav J. Wenke was in the employ of the Bethlehem Steel Corporation as a machinist, repairing fuel oil heaters; that he would be entitled to the maximum of $17 a week in case a recovery is had; that on April 23d, 1928, he was sent by *766the Bethlehem Steel Corporation to New York harbor, on the Brooklyn side, to repair or adjust a fuel oil heater on the steamer Bangu, which was lying in the dock; that in order to carry out his job it was necessary for him to be on a scaffold which was supported by a rope on one end, the other end resting on a steam pipe; that the accident arose out of the course of his employment. While on the scaffold, the rope broke and petitioner was thrown to the boiler room floor of the steamship, a distance of between six and nine feet. The Bangu was a large seagoing vessel. The petitioner was injured as a result of the fall. The steamer was in the waters of the harbor at the time of the accident.
“It is contended by the petitioner that he has the right to come under the New Jersey Workmen’s Compensation act, and it is contended by the respondent that the New Jersey Workmen’s Compensation act does not apply, and that the petitioner comes under the jurisdiction of the Long Shore-men’s and Harbor Workers’ Compensation act, as the employment at the time of the accident was maritime. The extent of the injuries is not taken into consideration in this stipulation.”
Upon motion to dismiss being made by the attorney for the respondent, on the grounds contended in the last paragraph of the above stipulation, the motion, after argument, was granted.
* * * ¡I: *
Charles E. Corbin, Deputy Commissioner.